UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 8, 2007 ISCO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-22302 36-3688459 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 1001 Cambridge Drive, Elk Grove Village, ILLINOIS 60007 (Address of Principal Executive Offices) (Zip Code) (847) 391-9400 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01. Regulation FD Disclosure On June8, 2007, ISCO International, Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Meeting”). Copies of slides presented at the Meeting relating to the Company’s operations are attached as Exhibit 99.1 to this Report. Item 8.01. Other Events At the Meeting, the following proposals were approved by the margins indicated: Number of Shares Voted For Withheld 1. To elect directors to the Board of Directors for a term of one (1)year and until his successor is duly elected and qualified. Mr.John Thode 161,755,904 5,046,778 Mr.Jim Fuentes 162,058,873 4,743,809 Dr.Amr Abdelmonem 161,539,830 5,262,852 Dr.George Calhoun 161,103,240 5,699,442 Mr.Mike Fenger 161,996,895 4,805,787 Mr.Ralph Pini 162,061,593 4,741,089 Number of Shares Voted For Against Abstain 2. To approve the appointment of Grant Thornton LLP as the independent auditors of the Company’s financial statements for the fiscal year ending December31, 2007 163,070,806 2,880,629 851,247 Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits The following exhibit is filed with this Form 8-K: (d) ExhibitNo. Description 99.1 Presentation Slides dated June 8, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ISCO INTERNATIONAL, INC. Date: June12, 2007 By: /s/FRANK CESARIO Frank Cesario Chief Financial Officer Index of Exhibits ExhibitNo. Description 99.1* Presentation Slides dated June 8, 2007. * Filed herewith
